Fourth Court of Appeals
                                            San Antonio, Texas
                                                 November 3, 2017

                                                No. 04-17-00449-CR

                                           Edwing Ahmed ALVAREZ,
                                                   Appellant

                                                           v.

                                               The STATE of Texas,
                                                     Appellee

                         From the 111th Judicial District Court, Webb County, Texas
                                    Trial Court No. 2016CRJ001220D2
                               Honorable Monica Z. Notzon, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 4, 2017.

                                                                PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court




cc:              Nicholas LaHood                                 J. Eduardo Pena
                 Bexar County District Attorney's Office         1102 Scott St.
                 101 W. Nueva St.                                Laredo, TX 78040
                 San Antonio, TX 78205